Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 09/03/2021 has been entered. Claims 5-7 are cancelled. Claims 1-4 and 8-20 are currently pending in this application.
Applicant’s arguments, see Pages 8-12, filed 09/03/2021, with respect to the rejection(s) of claim(s) 1-3 and 12-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "…Even though Kim discloses an inorganic black matrix 200 (alleged as the black light-shading layer), referring to FIG.4 of Kim, a projection of the data line 104 on the first substrate 101 is overlapped with the inorganic black matrix 200... In contrast, in currently amended claim 1 of the instant application, the data line is made of an opaque electrically-conductive metal material, and viewed from a cross-sectional view taken along a direction perpendicular to the data line, a projection of the data line on the substrate is non-overlapped with the black light-shading layer…". Examiner respectfully disagrees. As shown in the Picture 1 below and stated in the rejection of claim 1 below, the Fig. 3, Fig. 5A-5C and the paragraph [0077-0079] of Kim explicitly shows and teaches that the shaded area of Fig. 3 is the shape of the black matrix 200. The paragraph of [0028] of Kim explicitly points out that the FIG. 4 is a cross-sectional view taken along a line IV-IV of FIG. 3, which is a cross-sectional view cut through the black matrix 200 as pointed out in Picture 1, therefore, the Fig. 4 shows that the projection of the data line 104 on the substrate 100 is overlapping with the black matrix 200. However, when the cross sectional view is cut from A1-A1 which is between the ends E1 and E2 of the black matrix 200 in Picture 1 and perpendicular to the data line, the projection of the data line 104 on the substrate 100 is not overlapping with the black matrix 200 viewed from the cross-sectional view taken along the direction 
Applicant’s arguments, see Pages 11, filed 09/03/2021, with respect to the rejection(s) of claims 4 and 8-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 4 and 8-11 are indicated as allowable subject matter in the current Office Action.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0273651) in view of Lee (US 2008/0068537) and Lee (US 2009/0284449).
Regarding claim 1, Kim teaches an array substrate (Fig. 3-5I, [0031-0091]) comprising: 
a substrate (101 in Fig. 4); 
a black light-shading layer (200 in Fig. 3-4, [0037]), disposed on the substrate (101 in Fig. 4); 
a first metal layer (102/111 and 103/106a/106b in Fig. 3-4, [0083, 0081]), correspondingly disposed on the black light-shading layer (200 in Fig. 4), wherein the black light-shading layer (200 in Fig. 4) is located between the substrate (101 in Fig. 4) and the first metal layer (102/111 and 103/106a/106b in Fig. 3-4); 
an active material layer (113 and 115 in Fig. 4, [0048-0050]), disposed on the first metal layer (102/111 and 103/106a/106b in Fig. 3-4); 
a second metal layer (104, 117 and 119 in Fig. 3-4, [0085]), disposed on the active material layer (113 and 115 in Fig. 4, [0048-0050]); 
a passivation layer (121 in Fig. 4), disposed on the second metal layer (104, 117 and 119 in Fig. 3-4) and with a contact hole (123 in Fig. 4); and 
a pixel electrode layer (124 in Fig. 4), disposed on the passivation layer (121 in Fig. 4) and connected to the second metal layer (104, 117 and 119 in Fig. 3-4) through the contact hole (123 in Fig. 4); 
wherein the first metal layer (102/111 and 103/106a/106b in Fig. 3-4) comprises a gate electrode (111 in Fig. 3-4) of an active switching element (Tr in Fig. 4) and a shielding metal (106a/106b 
wherein the active material layer (113 and 115 in Fig. 4, [0048-0050]) comprises a gate insulating layer (113 in Fig. 4, [0048-0050]), a semiconductor layer (115a in Fig. 4, [0048-0050]) and an ohmic contact layer (115b in Fig. 4, [0048-0050]) of the active switching element (Tr in Fig. 3-4); the gate insulating layer (113), the semiconductor layer (115a) and the ohmic contact layer (115b) are sequentially stacked in that order (Fig. 4); 
wherein the second metal layer (104, 117 and 119 in Fig. 3-4, [0085]) comprises a source electrode (117) of the active switching element (Tr), a drain electrode (119) of the active switching element (Tr) connected to the pixel electrode layer (124), and a data line (104) connected to the source electrode (114); 
wherein the pixel electrode layer (124 in Fig. 4) comprises a plurality of pixel electrodes (124 in Fig. 4, [0089-0090]) made of a transparent electrically-conductive material (124 in Fig. 4, [0089-0090]); 
wherein the first metal layer (102/111 and 103/106a/106b in Fig. 3-4) further comprises a scan line (102 in Fig. 3-4), and the scan line (102 in Fig. 3-4) is made of an electrically-conductive metal material ([0044]) and is disposed directly on  the black light-shading layer (200 in Fig. 3-4, [0037]); 
wherein the data line (104 in Fig. 3-4) is made of an electrically-conductive metal material ([0044]), and viewed from a cross-sectional view (the cross-sectional view cut from A1-A1 in Picture 1) taken along a direction (the direction along A1-A1 in Picture 1, ) perpendicular to the data line (104 in Picture 1), a projection of the data line (104 in Picture 1) on the substrate (101 in Fig. 4) is non-overlapped (Picture 1, Fig. 3, Fig. 5B-5C, [0077-0079, 0028, 0037-0040, 0045-0047, 0082], the shaded area of Fig. 3 is the shape of the black matrix 200, the Fig. 4 shows that the projection of the data line 104 on the substrate 100 is overlapping with the black matrix 200 because the FIG. 4 is a cross-sectional view taken along a line IV-IV of FIG. 3, which is a cross-sectional view cut through the black matrix 200 as 
Kim does not teach that the array substrate comprising a color filter layer disposed on the passivation layer; the pixel electrode layer disposed on the color filter layer; and the color filter layer comprises a red filter block, a green filter block and a blue filter block; and the pixel electrodes are corresponding to the red filter block, the green filter block and the blue filter block in one-to-one manner; the scan line  is made of an opaque electrically-conductive metal material and thereby also used as a light-shading structure cooperative with the black light-shading layer to achieve light-shading effect; and the data line is made of an opaque electrically-conductive metal material.
Lee (US 2008/0068537) teaches that the array substrate (Fig. 4-6E) comprising a color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) and a spacer (810, 820 and 830 in Fig. 5 and 6E) disposed on the passivation layer (162 in Fig. 5, [0054]); the pixel electrode layer (641, 642 and 643 in Fig. 4-5, [0049]) disposed on the color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]); and the color filter layer (651, 652 and 653 in Fig. 5, [0049]) comprises a red filter block, a green filter block and a blue filter block (651, 652 and 653 in Fig. 5, [0049, 0056-0060]); and the pixel electrodes (641, 642 and 643 in Fig. 4-5, [0049]) are corresponding to the red filter block, the green filter block and the blue filter block (651, 652 and 653 in Fig. 5, [0049]) in one-to-one manner (Fig. 4-5, [0056-0060])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee (US 2008/0068537) for the system of Kim since this would help that the manufacturing costs may be reduced, thereby improving productivity (Lee (US 2008/0068537), [0072-0073]).

Lee (US 2009/0284449) teaches that (Fig. 1-2, [0036]) a scan line is made of an opaque electrically-conductive metal material (Fig. 1-2, [0036]); and a data line is made of an opaque electrically-conductive metal material (Fig. 1-2, [0036]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Kim in view of Lee (US 2008/0068537) such that the scan line of the system of Kim in view of Lee (US 2008/0068537) is made of an opaque electrically-conductive metal material and thereby also used as a light-shading structure (the gate/date line made from the opaque metal material around each pixel is inherently used as a light-shading structure to achieve light-shading effect) cooperative with the black light-shading layer to achieve light-shading effect; and the data line of the system of Kim in view of Lee (US 2008/0068537) is made of an opaque electrically-conductive metal material since this would help to provide scan/data lines having low resistance in order to prevent voltage drop Ir Drop (Lee (US 2009/0284449), [0036]).

    PNG
    media_image1.png
    557
    417
    media_image1.png
    Greyscale

Picture 1 (From Fig. 4 of Kim, US 2011/0273651)
wherein the first metal layer (102/111 and 103/106a/106b in Fig. 3-4) further comprises a scan line (102 in Fig. 3-4), and the scan line (102 in Fig. 3-4) is made of an opaque electrically-conductive metal material and thereby also used as a light-shading structure cooperative with the black light-shading layer to achieve light-shading effect; 
wherein the data line is made of an opaque electrically-conductive metal material, and viewed from a cross-sectional view taken along a direction perpendicular to the data line, a projection of the data line on the substrate is non-overlapped with the black light-shading layer.
Regarding claim 2, Kim teaches the shielding metal (200 in Fig. 3-4, [0037]) disposed surrounding (Fig. 3-4) the pixel electrode (124 in Fig. 4) and being partially overlapped (Fig. 3-4) with two edge portions of the pixel electrode (Fig. 3-4) parallel to the data line (104 in Fig. 3-4), and the shielding metal (200 in Fig. 3-4, [0037]) and the data line (104 in Fig. 3-4) have a gap (FIg.4) existed therebetween in a direction perpendicular to the data line (the horizontal direction in Fig. 4, which is perpendicular to the side surface of the data line).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 2008/0068537) and Lee (US 2009/0284449) as applied to claim 1 above, and further in view of Ikeda (US 5121237).
Regarding claim 3, Kim does not teach that a material of the black light-shading layer is a black photoresist containing carbon black.
Ikeda teaches the a material of a black light-shading layer (10 in Fig. 3, Col. 5, Lines 13-22) is a black photoresist containing carbon black (Col. 5, Lines 13-22).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeda for the system of Kim in view of Lee (US 2008/0068537) and Lee (US 2009/0284449) such that a material of the black light-shading layer is a black photoresist containing carbon black of the system of Kim in view of Lee (US 2008/0068537) and Lee (US 2009/0284449) since this would help to prevent the light from entering into the semiconductor layer and provide a thin light shielding layer at high locational accuracy (Ikeda, Col. 5, Lines 13-22, from Col. 2, Lines 62 to Col. 3, line 2).

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0068537) in view of Kim (US 2011/0273651) and Lee (US 2009/0284449).
Regarding claim 12, Lee (US 2008/0068537) teaches a manufacturing method (Fig. 4-6E, [0047-0074]) of an array substrate (Fig. 4-6E, [0047-0074]), comprising steps of: 
forming a first metal layer (the layer corresponding to GL/611 and CL/SE1 in Fig. 4-5) on a substrate (100 in Fig. 5);
forming an active material layer (161, 612 and 613 in Fig. 5, [0054, 0052]) on the first metal layer (the layer corresponding to GL/611 and CL/SE1 in Fig. 4-5); 
forming a second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5) on the active material layer (161, 612 and 613 in Fig. 5, [0054, 0052]); 
forming a passivation layer (162 in Fig. 5) on the second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5) and forming a contact hole (Fig. 5) in the passivation layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5); 
forming a color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) on the passivation layer (162 in Fig. 5); 
forming a pixel electrode layer (641, 642 and 643 in Fig. 4-5, [0049]) on the color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) and making the pixel electrode layer (641, 642 and 643 in Fig. 4-5, [0049]) connect to the second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5) through the contact hole (Fig. 5);
wherein the first metal layer (the layer corresponding to GL/611 and CL/SE1 in Fig. 4-5) comprises a scan line (GL in Fig. 4); 
wherein the second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5) comprises a data line (DL in Fig. 4).
Lee (US 2008/0068537) does not teach that forming a black light-shading layer on the substrate, the black light-shading layer is located between the substrate and the first metal layer; the scan line is made of an opaque electrically-conductive metal material and thereby also used as a light-shading 
Kim teaches that forming a black light-shading layer (200 in Fig. 3-4, [0037]) on the substrate (101 in Fig. 4); the black light-shading layer (200 in Fig. 3-4, [0037]) is located between the substrate (101 in Fig. 4) and the first metal layer (102/111 and 103/106a/106b in Fig. 3-4); the scan line (102 in Fig. 3-4) is made of an electrically-conductive metal material ([0044]) and is disposed directly on the black light-shading layer (200 in Fig. 3-4, [0037]); the data line (104 in Fig. 3-4) is made of an electrically-conductive metal material ([0044]), and viewed from a cross-sectional view (the cross-sectional view cut from A1-A1 in Picture 1) taken along a direction (the direction along A1-A1 in Picture 1, ) perpendicular to the data line (104 in Picture 1), a projection of the data line (104 in Picture 1) on the substrate (101 in Fig. 4) is non-overlapped (Picture 1, Fig. 3, Fig. 5B-5C, [0077-0079, 0028, 0037-0040, 0045-0047, 0082], the shaded area of Fig. 3 is the shape of the black matrix 200, the Fig. 4 shows that the projection of the data line 104 on the substrate 100 is overlapping with the black matrix 200 because the FIG. 4 is a cross-sectional view taken along a line IV-IV of FIG. 3, which is a cross-sectional view cut through the black matrix 200 as pointed out in Picture 1; however, when the cross sectional view is cut from A1-A1 which is between the ends E1 and E2 of the black matrix 200 and perpendicular to the data line in Picture 1, the projection of the data line 104 on the substrate 100 is not overlapping with the black matrix 200 viewed from the cross-sectional view taken along the direction A1-A1 perpendicular to the data lines 104) with the black light-shading layer (200 in Fig. 3-4, [0037]).
Lee (US 2009/0284449) teaches that (Fig. 1-2, [0036]) a scan line is made of an opaque electrically-conductive metal material (Fig. 1-2, [0036]); and a data line is made of an opaque electrically-conductive metal material (Fig. 1-2, [0036]).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) as applied to claim 12 above, and further in view of Jeon (US 2014/0151708).
Regarding claim 13, Lee (US 2008/0068537) does not teach that the black light-shading layer and the first metal layer are formed by a same masking process.
Jeon teaches that the black light-shading layer (110 in Fig. 7 and 11, [0132, 0150, 0070]) and the first metal layer (the layer corresponding to 150 in Fig. 7 and 11, [0132, 0150]) are formed by a same masking process (Fig. 9A and 13A, [0140-0141, 0160-0161]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jeon for the system of Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) since this would help to shield the light from .

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) as applied to claim 12 above, and further in view of Liu (US 2019/0051677).
Regarding claim 14, Lee (US 2008/0068537) does not teach that the step of forming a black light-shading layer and a first metal layer on a substrate and wherein the black light-shading layer is located between the substrate and the first metal layer comprises: forming a black light-shading material layer on the substrate; forming a metal material layer on the black light-shading material layer; forming a photoresist material layer on the metal material layer; using a photomask to perform exposure and developing onto the photoresist material layer, to obtain a patterned photoresist material layer; using the patterned photoresist material layer as a mask to sequentially perform a wet etching and a dry etching respectively onto the metal material layer and the black light-shading material layer; and removing residual photoresist material layer after the dry etching, to obtain the black light-shading layer and the first metal layer.
Kim teaches that the step of forming (Fig. 3-5E, [0073-0083]) a black light-shading layer (200 in Fig. 3-5E, [0037]) and a first metal layer (the layer corresponding to 102/111 and 103/106a/106b in Fig. 3-5E, [0083, 0081]) on a substrate (Fig. 5A-5E) and wherein the black light-shading layer (200 in Fig. 3-5E, [0037] is located between the substrate (Fig. 3-5E) and the first metal layer (the layer corresponding to 102/111 and 103/106a/106b in Fig. 3-5E, [0083, 0081]) comprises: forming a black light-shading material layer (210 in Fig. 5A) on the substrate (Fig. 5A); forming a metal material layer (220 in Fig. 5A) on the black light-shading material layer (Fig. 5A); forming a photoresist material layer (Fig. 5B, [0076]) on the metal material layer (Fig. 5B); using a photomask (300 in Fig. 5B) to perform exposure (Fig. 5B) and 
Liu teaches that (Fig 1 and 3, Abs, [0005, 0009, 0049, 0062]) using a patterned photoresist material layer as a mask (Fig 1 and 3, Abs, [0005, 0009, 0049, 0062]) to sequentially perform a wet etching and a dry etching respectively (Fig 1 and 3, Abs, [0005, 0009, 0049, 0062]) onto a metal material layer (Fig 1 and 3, Abs, [0005, 0009, 0049, 0062]) to obtain a first metal layer (the layer corresponding to gate electrode in Fig 1 and 3, Abs, [0005, 0009, 0049, 0062])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim and Liu for the system of Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) such that the step of forming a black light-shading layer and a first metal layer on a substrate and wherein the black light-shading layer is located between the substrate and the first metal layer comprises: forming a black light-shading material layer on the substrate; forming a metal material layer on the black light-shading material layer; forming a photoresist material layer on the metal material layer; using a photomask to perform exposure and developing onto the photoresist material layer, to obtain a patterned photoresist material layer; using the patterned photoresist material layer as a mask to sequentially perform a wet etching and a dry etching respectively onto the metal material layer and the black light-shading material layer; and removing residual photoresist material layer after the dry etching, to obtain the black light-shading layer and the first metal layer since this would help that  viewing angle crosstalk defect can be prevent (Kim, [0038]), and it helps to shorten the etching time, and increase the reliability and yield rate of the product (Liu, [0062]).

Regarding claim 15, Lee (US 2008/0068537) does not teach that the step of forming a black light-shading layer and a first metal layer on a substrate and wherein the black light-shading layer is located between the substrate and the first metal layer comprises: forming a gate electrode of an active switching element and a shielding metal for forming a storage capacitor with the pixel electrode layer, on the black light-shading layer; wherein the gate electrode and the shielding metal are parts of the first metal layer.
Kim teaches that the step of forming (Fig. 3-5E, [0073-0083]) a black light-shading layer (200 in Fig. 3-5E, [0037]) and a first metal layer (the layer corresponding to 102/111 and 103/106a/106b in Fig. 3-5E, [0083, 0081]) on a substrate (Fig. 5A-5E) and wherein the black light-shading layer (200 in Fig. 3-5E, [0037] is located between the substrate (Fig. 3-5E) and the first metal layer (the layer corresponding to 102/111 and 103/106a/106b in Fig. 3-5E, [0083, 0081]) comprises: forming a gate electrode (111 in Fig. 3-4 and 5E) of an active switching element (Tr in Fig. 4) and a shielding metal (106a/106b in Fig. 3-4 and 5E, [0044]) for forming a storage capacitor (Fig. 4, [0036]) with the pixel electrode layer (124 in Fig. 4), on the black light-shading layer (200 in Fig. 3-4, [0037]); wherein the gate electrode (111 in Fig. 3-4 and 5E) and the shielding metal (106a/106b in Fig. 3-4 and 5E, [0044]) are parts of the first metal layer (the layer corresponding to 102/111 and 103/106a/106b in Fig. 3-5E, [0083, 0081]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim and Liu for the system of Lee (US 2008/0068537) in view of Kim, Lee (US 2009/0284449) and Liu since this would help that viewing angle crosstalk defect can be prevent (Kim, [0038]).

Regarding claim 16, Lee (US 2008/0068537) also teaches that the step of forming (Fig. 5-6A) an active material layer (161, 612 and 613 in Fig. 5-6A, [0054, 0052]) on the first metal layer  (the layer 

Regarding claim 17, Lee (US 2008/0068537) also teaches that the step of forming (Fig. 5-6A) a second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5) on the active material layer (161, 612 and 613 in Fig. 5, [0054, 0052]) comprises: forming a source electrode (the electrodes corresponding to 614 in Fig. 5) of the active switching element (Fig. 5), a drain electrode (the electrodes corresponding to 615 in Fig. 5) of the active switching element (Fig. 5) connected to the pixel electrode layer (641, 642 and 643 in Fig. 4-5, [0049]) and the data line (DL in Fig. 4) connected to the source electrode (the electrodes corresponding to 614 in Fig. 5) on the active material layer (161, 612 and 613 in Fig. 5, [0054, 0052]); wherein the source electrode, the drain electrode and the data line (Fig. 4-6A) are parts of the second metal layer (the layer corresponding to DL/615/614/SE2 in Fig. 4-5).

Regarding claim 18, Lee (US 2008/0068537) also teaches that the step of forming (Fig. 6B-6D) a color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) on the passivation layer (162 in Fig. 5) comprises: forming a red filter block, a green filter block and a blue filter block (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) as per a predetermined order (Fig. 6B-6D) on the passivation layer (162 in Fig. 5).

Regarding claim 19, Lee (US 2008/0068537) also teaches that the step of forming a pixel electrode layer (641, 642 and 643 in Fig. 4-5, [0049]) on the color filter layer (651, 652 and 653 in Fig. 5, [0049, 0056-0060]) comprises: forming a plurality of pixel electrodes (641, 642 and 643 in Fig. 4-5, [0049]) on the color filter layer corresponding to the red filter block, the green filter block and the blue .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) as applied to claim 12 above, and further in view of Ikeda (US 5121237).
Regarding claim 20, Lee (US 2008/0068537) does not teach that a material of the black light-shading layer is a black photoresist containing carbon black.
Ikeda teaches the a material of a black light-shading layer (10 in Fig. 3, Col. 5, Lines 13-22) is a black photoresist containing carbon black (Col. 5, Lines 13-22).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeda for the system of Lee (US 2008/0068537) in view of Kim and Lee (US 2009/0284449) since this would help to prevent the light from entering into the semiconductor layer and provide a thin light shielding layer at high locational accuracy (Ikeda, Col. 5, Lines 13-22, from Col. 2, Lines 62 to Col. 3, line 2).
Allowable Subject Matter
Claims 4 and 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 4 and 8-11, none of the prior art discloses or suggests that a liquid crystal display panel comprising a liquid crystal layer disposed between an array substrate and a counter substrate; wherein the counter substrate comprises a second substrate; a black matrix layer and a common electrode layer; wherein the array substrate comprises a substrate; a black light-shading layer; a first metal layer, wherein the black light-shading layer is located between the substrate and the 
The most relevant reference, Lee (US2008/0068537) in view of Kim (US 2011/0273651) and Kimura (US 2009/0273752) only discloses a liquid crystal display panel comprising a liquid crystal layer disposed between an array substrate and a counter substrate; wherein the counter substrate comprises a second substrate; a black matrix layer and a common electrode layer; wherein the array substrate comprises a substrate; a black light-shading layer; a first metal layer, wherein the black light-shading layer is located between the substrate and the first metal layer; an active material layer; a second metal layer; a passivation layer; a color filter layer; and a pixel electrode layer; wherein the first metal layer comprises a gate electrode of an active switching element and a shielding metal for forming a storage capacitor with the pixel electrode layer; wherein the active material layer comprises a gate insulating layer, a semiconductor layer and an ohmic contact layer of the active switching element; the gate insulating layer, the semiconductor layer and the ohmic contact layer are sequentially stacked in that order; wherein the second metal layer comprises a source electrode of the active switching element, a drain electrode of the active switching element connected to the pixel electrode layer, and a data line connected to the source electrode; and wherein viewed from another cross-sectional view taken along a second direction intersecting the first direction, a projection of the black matrix layer on the substrate of the array substrate completely covers the gate electrode, the semiconductor layer, the ohmic contact layer, the source electrode and the drain electrode. However, they don’t teach or suggest that viewed from a cross-sectional view taken along a first direction perpendicular to the data line, a projection of the black matrix layer on the substrate of the array substrate completely covers the shielding metal, the black light-shading layer and the data line and further cover a partial area of the pixel electrode layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871